EXAMINER'S AMENDMENT AND COMMENTS
Claim Interpretation
The following comments are recorded for the record in order clarify interpretation of the following claim terms.
In claim 1, lines 8-9 and 14, the term “as a hydraulic actuator” is interpreted to functionally modify the preceding regulating slide and regulating valve elements.  That is, the term used in the complete phrase is being considered to read as “a regulating slide configured as a hydraulic actuator..” and “a regulating valve configured as a hydraulic actuator…”   This interpretation precludes the hydraulic actuator being considered a separate element per se.  That is, there is no ambiguity that these terms recite separate elements because the terms are interpreted as functional modifiers of the preceding elements. Therefore, the terms are considered to be sufficiently clear and definite under 35 U.S.C. 112(b).  
In claims 2, 7, and 17-20, the terms “the main conveying flow” and “the secondary conveying flow” are deemed to have sufficient antecedent basis by virtue of the preceding recitation of “a flow of the main conveying circuit” and “a flow of the secondary conveying circuit” respectfully, set forth in claim 1. 





Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Examiner attempted to contact Applicant’s representative of record by phone on 10 February 2021 to discuss proposed changes to the abstract. No response was received.  Due to docketing time constraints of this expedited application, the changes are incorporated herein below.   
IN THE ABSTRACT
The Abstract of the disclosure has been amended so that it does not exceed 150 words as follows.

A .The coolant pump comprising. A cylindrical portion of the regulating slide can be axially displaced in the pump chamber in order to radially shield the pump impellerA regulating valve is connected to the hydraulic control circuit 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KENNETH J HANSEN/Primary Examiner, Art Unit 3746